Case 1:14-cr-02100-SAB   ECF No. 112   filed 08/14/19   PageID.572 Page 1 of 2

                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                       Aug 14, 2019
                                                 1:14-cr-02100-SAB-2    SEAN F. MCAVOY, CLERK
Case 1:14-cr-02100-SAB   ECF No. 112   filed 08/14/19   PageID.573 Page 2 of 2
